MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                       Feb 15 2016, 9:07 am

      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEES
      Bobby Ray Long                                           Dan L. Strahl
      Indianapolis, Indiana                                    Steven M. Elsbury
                                                               Greenfield, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA
      In the Matter of the Guardianship of                     February 15, 2016
      Sue Ann Scott, Adult,                                    Court of Appeals Case No.
                                                               30A01-1506-GU-658
      Bobby Ray Long,
                                                               Appeal from the
      Appellant-Non-Party,                                     Hancock Circuit Court
              v.                                               The Honorable
                                                               Richard D. Culver, Judge
      Dan L. Strahl, Steven M.                                 Trial Court Cause No.
      Elsbury, and Gary McDonald,                              30C01-1403-GU-17

      Appellees-Petitioners.




      Kirsch, Judge.


[1]   Bobby Ray Long (“Long”) appeals the trial court’s order overruling his

      objection to the guardianship of Sue Ann Scott (“Scott”), contending that the


      Court of Appeals of Indiana | Memorandum Decision 30A01-1506-GU-658 | February 15, 2016   Page 1 of 4
      trial court abused its discretion when it did so. Finding that Long lacks

      standing to bring this appeal, we dismiss.


                                 Facts and Procedural History
[2]   On March 13, 2014, Gary McDonald (“McDonald”) was appointed as

      guardian of his mother, Scott. Scott consented to the appointment of

      McDonald as her guardian, as did her four children, McDonald, Phillip

      McDonald, David McDonald, and Sherrie Sauer (“Sauer”). On June 23, 2014,

      Long filed with the trial court a motion to remove guardian. On July 10, 2014,

      Sauer, who is Scott’s adult daughter, filed with the trial court a motion to

      remove guardian and a request for consolidation of cases to have her motion

      consolidated with Long’s motion. The trial court set a hearing on the two

      motions, but before the hearing, Long and Sauer moved to withdraw their

      motions. On April 10, 2015, the trial court received a letter from Long in which

      he requested that McDonald be removed as guardian of Scott. After receiving

      the letter, the trial court set a hearing for May 18, 2015 on Long’s objections to

      guardianship. After the hearing, the trial court issued an order finding “that . . .

      Long is the former boyfriend of . . . Sauer, who apparently is no longer

      considered a part of the family.” Appellees’ App. at 9. The trial court ordered

      that “the objections to the guardianship filed by . . . Long be, and the same

      hereby are, overruled.” Id. Long now appeals.




      Court of Appeals of Indiana | Memorandum Decision 30A01-1506-GU-658 | February 15, 2016   Page 2 of 4
                                     Discussion and Decision
[3]   Initially, we note that our Supreme Court has defined standing as “‘having

      sufficient stake in an otherwise justiciable controversy to obtain judicial

      resolution of that controversy.’” Old Nat’l Bancorp v. Hanover Coll., 15 N.E.3d

      574, 575-76 (Ind. 2014) (quoting Ind. Civil Rights Comm’n v. Indianapolis

      Newspapers, Inc., 716 N.E.2d 943, 945 (Ind. 1999)). The point of the standing

      requirement is to ensure that the party before the court has a substantive right to

      enforce the claim that is being made in the litigation. Simon v. Simon, 957

      N.E.2d 980, 987 (Ind. Ct. App. 2011). Standing focuses generally upon the

      question of whether the complaining party is the proper person to invoke the

      court’s power. Id. “‘However, more fundamentally, standing is a restraint

      upon this Court’s exercise of its jurisdiction in that we cannot proceed where there

      is no demonstrable injury to the complainant before us.’” Id. (quoting Pence v. State,

      652 N.E.2d 486, 488 (Ind. 1995)) (emphasis in original).


[4]   Appeals may be taken by either party from all final judgments in circuit courts

      and superior courts. Ind. Code § 34-56-1-1. In order to prosecute an appeal,

      “the person considering [him]self aggrieved must have first been a party before

      the trial court.” Simon, 957 N.E.2d at 988-89. Indiana Appellate Rule 17(A)

      provides in pertinent part that a party of record in the trial court shall be a party

      on appeal. It has been held by this court that the “converse is also true: a

      person who is not a party of record in the trial court cannot become a party for

      the first time on appeal.” Simon, 957 N.E.2d at 989 (citing Treacy v. State, 953



      Court of Appeals of Indiana | Memorandum Decision 30A01-1506-GU-658 | February 15, 2016   Page 3 of 4
      N.E.2d 634, 635-36 (Ind. Ct. App. 2011), trans. denied). Thus, Appellate Rule

      17 limits the class of parties on appeal to parties of record in the trial court. Id.


[5]   In the present case, Long was not a party of record in the trial court during the

      guardianship proceedings. Long is not related by blood or marriage to Scott,

      the protected person who is the subject of the guardianship. The trial court

      originally set a hearing in response to Long’s June 23, 2014 motion for removal

      of the guardian because a motion had also been filed by Sauer, a child of Scott.

      However, no other family member joined Long in his letter sent in April 2015

      that again requested the removal of the guardian. At no time did Long ever

      petition the trial court to intervene in the guardianship action. Further, Long is

      not an aggrieved party in this case. “For a person to be ‘aggrieved’ under the

      statute, the probate court’s judgment must be adverse to the person’s legal

      interests.” In re Estate of Eguia, 917 N.E.2d 166, 169 (Ind. Ct. App. 2009). A

      person’s subjective belief that he or she is aggrieved does not control, because

      such interpretation would “provide no discernable limit to who could challenge

      a probate court’s decision.” Id. Here, while Long may well have a personal

      interest, he has no legal interest in Scott, and therefore, the trial court’s order

      overruling his objection to the guardianship did not cause any adversity to him.

      We, therefore, conclude that Long lacks standing to pursue an appeal of the

      trial court’s judgment, and we dismiss his appeal.


[6]   Dismissed.


[7]   Mathias, J., and Brown, J., concur.


      Court of Appeals of Indiana | Memorandum Decision 30A01-1506-GU-658 | February 15, 2016   Page 4 of 4